DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Inventor’s election, without traverse, of the compound (centrinone) diagramed on page 17 of the Response (3/25/2022) is acknowledged.  The election/restriction is hereby made FINAL.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 143-161 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating cancer where such treatment does not encompass prevention, does not reasonably provide enablement for a method of treating cancer where such treatment encompasses prevention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
With regard to rejections under 35 USC 112(a) or 35 USC 112, first paragraph, the following factors are considered (MPEP 2164.01(a)):  a) Breadth of claims; b) Nature of invention; c) State of the prior art; d) Level of ordinary skill in the art; e) Level of predictability in the art; f) Amount of direction and guidance provided by the inventor; g) Working examples and; h) Level of experimentation needed to make or use the invention based on the content of the disclosure.  
a) The claims are extraordinarily broad: “A method of treating cancer…the method comprising administering an effective amount of a PLK4 inhibitor…wherein [criteria (a), (b), (c), (d) or (e) is satisfied]” (claim 143).  Dependent claims 144-146 further define the cancer.  Dependent claims 147-150 teach combination therapies.  Dependent claims 151-160 further define the PLK4 inhibitor.  
Inventor further teaches “A method of treating cancer…comprising: (i) measuring a TRIM37 level…(ii) administering…a PLK4 inhibitor…” (claim 161).  
The examiner notes that the instant term “treating” is explicitly defined in the specification as encompassing the concept of prevention (page 49, [0106]).  
b,c) The nature of the invention is determined in part by the state of the prior art.  
As even a cursory perusal of the medicinal arts reveals, they have not advanced to the point where complex diseases with a significant genetic component, such as cancer, can be said to be preventable.  
d) The level of skill in the art is considered to be relatively high.
e) The level of predictability in the art is considered to be relatively low.  
The basis of all modern medicine and biology is, of course, chemistry.  Yet even under the best of circumstances, and more than two hundred years after Lavoisier laid the foundations of its modern practice, chemistry remains an experimental science.  Neither the medicinal/biological arts nor the chemical arts upon which they are based have advanced to the point where certainty has replaced the need for clinical and/or laboratory experimentation.
Cancer is neither a simple disease, nor a single disease.  While some cancers can be treated in some hosts using specific compounds, the effective treatment - let alone prevention - of various forms of cancer remains highly unpredictable in the art.  
Note that the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art (MPEP 2164.03).  
f,g) The amount of direction provided by the inventor is considered to be determined by the specification and the working examples.  Inventor’s data do not demonstrate that administration of a PLK4 inhibitor prevents cancer.  
h) It would clearly require an undue amount of experimentation in order to determine if, in fact, the administration of a PLK4 inhibitor is actually efficacious in the prevention of cancer.  But, regardless of the amount of experimentation involved, inventor’s claims to the prevention of a cancer are simply not credible given inventor’s disclosure.  Note that the USPTO must determine if the asserted utility for the invention is credible based on the information disclosed in the application (see the discussion at MPEP 2107.03 VI).  

	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 151 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In the definition of variable L1, the definition of variable R13 is unclear because it is undefined.  (Inventor’s latest amendment inexplicable deletes the definition of variable R13.)  
 
Claim 152 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The preamble of the claim explicitly states that the compounds are of Formula (Ia), yet the second and third diagramed compounds are not encompassed by Formula (Ia).  The second and third diagramed compounds are encompassed by Formula (Ib).  
	Clarification is in order.  

Claim 153 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In diagramed Formula (Ia5), the variable z4 is unclear because it is undefined.  
	In the definition of variable R1C, the definition of variable R1D is unclear because it is undefined.  
	Clarification is in order.  

Claim 158 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In the definition of variable R1, the definition of variable n1 is unclear because it is undefined.  
In the definition of variable R2, the definition of variable n2 is unclear because it is undefined.  
In the definition of variable R3, the definition of variable n3 is unclear because it is undefined.  
In the definition of variable R4, the definition of variable n4 is unclear because it is undefined.  
In the definition of variable R6, the definition of variable n6 is unclear because it is undefined.  
It is unclear why there is a definition for variables R5A and R5B when these variables do not appear in the either diagramed formula, or any definition of any other variable.  
Clarification is in order.  

Claims 154-157 and 159 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The claims depend from claims which are indefinite, vide supra.  These claims are also, therefore, indefinite.  

Markush Search
All claims have been examined with respect to formal matters.
The elected species has been searched and is not deemed free of the prior art.  
	All other claimed but as yet unexamined subject matter is hereby withdrawn from consideration as being drawn to non-elected subject matter.  This subject matter will be rejoined as appropriate as the prosecution progresses.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.cc

Claims 143, 146, 151-154 and 158-160, in so far as they read on the elected species, are rejected under 35 U.S.C. 103 as being unpatentable over Open Biology (2015), 5:150209, 15 pages, as applied to the claims above, and further in view of Science (2015), 348(6239), pp. 1155-1160.  
	Inventor claims a method of treating cancer in a subject in need thereof comprising administering an effective amount of a PLK4 inhibitor wherein:
(a) the cancer is a p53 positive cancer;
(b) the subject has an elevated level of TRIM37;
(c) the subject has an elevated level of Chromogranin A;
(d) the subject has an elevated level of Synaptophysin; or
(e) the subject has an elevated level of Chromogranin A and Synaptophysin (claim 143).  
	Dependent claim 146 teaches that the cancer is a wild-type p53 positive cancer or a mutant p53 positive cancer.  Dependent claims 151-154, 158 and 159 further define the PLK4 inhibitor.  Dependent claim 160 teaches that the PLK4 inhibitor is tozasertib, centrinone or centrinone B or their pharmaceutical salts.  
Open Biology (2015), 5:150209, 15 pages, teaches (abstract) that it has long been known in the art that there is a relationship between supernumerary centrosomes and cancer.  A transgenic mouse was generated which permitted inducible expression of the master regulator of centriole duplication: Polo-like kinase 4 (PLK4). (A centrosome comprises a pair of centrioles.)  Overexpression of this transgene advances the onset of tumor formation that occurs in the absence of the tumor suppressor p53.  This absence of p53 permits cells with increased centrosomes to continue dividing and thus setting up a neoplastic state of error-prone mitoses, a prerequisite for cancer development. 
Science (2015), 348(6239), pp. 1155-1160 teaches (abstract) that centrinone (the elected species) is a (reversible) inhibitor of PLK4.  Centrinone treatment caused centrosome depletion in human and other vertebrate cells.  Centrosome loss irreversibly arrested normal cells in a senescence-like G1 state by a p53-dependent mechanism (that is independent of DNA damage, stress, Hippo signaling, extended mitotic duration, or segmentation errors).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to treat a p53 positive cancer by administration of the PLK4 inhibitor centrinone.  This is so because it is already known in the art that PLK4 is the master regulator of centriole duplication, and thus centrosome formation, and that overexpression of PLK4 results in increased centrosome number and the setting up a neoplastic state of error-prone mitoses, and the development of cancer.  That being the case, a p53 positive cancer that is treated with centrinone would take advantage of the fact that centrosome loss (from administration of the PLK4 inhibitor centrinone) would allow p53 arrest, in a p53 positive cancer, of the cell cycle and thus neoplasm cell senescence.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        6/4/2022